Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Response to Arguments
In response to communication filed on 04/16/2021, applicant amends claims 1-4, 6, 8-11, 13, and 15-18.  The following claims, 1-20 are presented for examination.   

Applicant’s arguments, pages 7-12, filed 04/16/2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Kanevsky et al. (US 5897616).  Examiner withdraws Fromm (US6266640 B1). 


Based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Kanevsky et al. (US 5897616, patent date 04/27/1999).

Claims 1, 8, 15:
With respect to claims 1, 8, 15, Kanevsky et al. discloses a method/system of authentication (the central server 22 decides whether or not to permit access to the service/facility to the user 12, Figures 1, 2, 4, 5), comprising: 
a hardware processor (server, text-independent speaker recognition, ASR, Figure 1, 2); and 
a memory device (basic components, user databases, user model, Figure 1, 2), that stores instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising:
(A potential user 12 of the service/facility performs the following operation in cooperation with security system 10 in order to gain access to the service/facility.  The user 12 calls a central server 22 via link 24.  The user 12 identifies himself via his name, for example, and requests access to the service/facility., The server 22 submits the utterance of the user's name, The identity claim may be made from other information provided by the speaker or voice characteristics, utilizing the specific information from the identified user's database, the server 22 generates a random question (or multiple random questions) for the user, The user answers the random question(s) which is sent back to the server 22, Column 5, line 64-Column 6, line 30); 
retrieving, by the server, a textual representation of the heuristic signature response to the identity challenge between the end-user devices (information extracted from the dialog between the user and the server, such as gender, speech rate, accent, etc.,, Column 10, lines 18-54) (U-measure for all users in the database, static parameters (features) that characterize system users, i.e. profession, sex, hobby, etc., and denote them as S1, S2, S3,.  . . Sj dynamic parameters (features) may be introduced, i.e. age, time when a person attempts to access the service/facility, location from which the caller is calling, etc. and denote them as D1, D2, D3, .  . . Dk, parameters may be vocabulary, prosody, speech rate, accent, etc., Column 11, lines 38-55) (Figures 4, 5);
(The user answers the random question(s) which is sent back to the server 22, The semantic analyzer 40 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the user's database, The question and answer process between the user 12 and the central server 22 may continue for as many iterations as are desired to substantially ensure that the potential user is the user associated with the subject user database, Column 6, lines 34-65) (Substantially simultaneous with the spoken utterances provided by the user 12, the central server 22 may process a user voice sample, for example, from the initial dialog from the potential user and/or from the answer or answers uttered by the potential user, through a text-independent speaker recognition module 52 via link 54 in order to verify (confirm) the user's identity, The module 52 utilizes the user model previously built, question/answer phase, The voice sample is processed against the user model, Based on a comparison of a combination of the partial scores (from the question/answer phase and the background speaker verification provided by module 52) versus a predetermined threshold value, the central server 22 decides whether or not to permit access to the service/facility to the user 12, Column 6, line 66-Column 7, line 25).

Claims 2, 9, 16:
With respect to claims 2, 9, 16, Kanevsky et al. discloses further comprising comparing the textual representation of the heuristic signature response to entries in an electronic database (The user answers the random question(s) which is sent back to the server 22, The semantic analyzer 40 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the user's database, Column 6, lines 34-65) (Substantially simultaneous with the spoken utterances provided by the user 12, the central server 22 may process a user voice sample, for example, from the initial dialog from the potential user and/or from the answer or answers uttered by the potential user, through a text-independent speaker recognition module 52 via link 54 in order to verify (confirm) the user's identity, The module 52 utilizes the user model previously built, question/answer phase, The voice sample is processed against the user model, Based on a comparison of a combination of the partial scores (from the question/answer phase and the background speaker verification provided by module 52) versus a predetermined threshold value, the central server 22 decides whether or not to permit access to the service/facility to the user 12, Column 6, line 66-Column 7, line 25).

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Kanevsky et al. discloses further comprising converting the heuristic signature into the textual representation (FIG. 4 may be advantageously used to generate a model of users in order to enhance the text-independent speaker recognition process, speech recognition that such a conditional probability may be computed by converting such equation to P(acoustic data.vertline.speaker.sub.i) P(speaker.sub.i).  This general speech recognition equation is designated as block 202 in FIG. 5, Column 10, line 65-Column 11, line 20) (Figures 4, 5).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Kanevsky et al. discloses further converting the heuristic signature response to an audible signal (taking a voice sample from the utterances of the speaker and processing the voice sample against an acoustic model attributable to the speaker candidate; (i) generating a score corresponding to the accuracy of the decoded answer and the closeness of the match between the voice sample and the model, Column 3, 39-44).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, Kanevsky et al. discloses further comprising retrieving the identity associated with the challenged device (the identity claim may be established by the user keying in or using a magnetic strip card to provide an identification number, Column 6, lines 14-16).

Claims 6, 13:
With respect to claims 6, 13, Kanevsky et al. discloses further comprising comparing the identity associated with the challenged device to the heuristic signature response (the identity claim may be established by the user keying in or using a magnetic strip card to provide an identification number.  The server 22 then accesses a database, Column 6, lines 14-16) (The user answers the random question(s) which is sent back to the server 22, The semantic analyzer 40 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the user's database, The question and answer process between the user 12 and the central server 22 may continue for as many iterations as are desired to substantially ensure that the potential user is the user associated with the subject user database, Column 6, lines 34-65).

Claims 7, 14, 20:
With respect to claims 7, 14, 20, Kanevsky et al. discloses further comprising retrieving a template associated with at least one of the end-user devices (User databases, User Model, Figures 4, 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (See PTO Form 892). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433